IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1362
                             Filed August 31, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JUAN JOSE CONTRERAS MENDOZA,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Patrick H. Tott,

Judge.



      Juan Jose Contreras Mendoza appeals his convictions for two counts of

second-degree sexual abuse. AFFIRMED.



      Alan R. Ostergren of Alan R. Ostergren, PC, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Richard J. Bennett, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Badding, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       A jury found Juan Jose Contreras Mendoza guilty of two counts of second-

degree sexual abuse involving two children. The district court sentenced him to

prison terms not exceeding twenty-five years, to be served consecutively. On

appeal, Contreras contends (I) the district court abused its discretion in denying

his motion to sever the charges for separate trials; (II) the appellate courts should

address his attorney’s failure to request a particular jury instruction under a plain-

error standard; and (III) the district court abused its discretion in imposing

consecutive sentences.

I.     Motion to Sever

       Approximately three weeks before trial, Contreras moved to sever the

charges. He asserted “the events in question allegedly occurred on separate

dates, at different locations, and with two different alleged victims” and “[t]here

[was] no element of the alleged crime against one of the alleged victims that

require[d] proof of an element of the alleged crime against the other alleged victim.”

In his view, “[a]llowing the charges to go before a jury simultaneously [was] unfair

and prejudicial to [his] interests.” The State resisted the motion on the merits but

also stated the motion was untimely.

       The district court did not address the timeliness of the motion. Instead, the

court applied the severance rule as follows:

       Under [Iowa Rule of Criminal Procedure] 2.6(1) two or more
       indictable offenses that arise from the same transaction or
       occurrence or from two or more transactions or occurrences
       constituting parts of a common scheme or plan may be prosecuted
       as separate counts in a single complaint unless the trial court in its
       discretion determines otherwise. In the present case, the allegations
       asserted by the State indicate that the alleged victims were of a
                                          3


       similar young age, the alleged offenses occurred at the same home,
       both alleged victims would be witnesses in both cases, as would
       several other witnesses, and the nature of the alleged abuse is
       significantly similar in both cases. Under these circumstances, the
       Court finds that the allegations herein would, if proven, constitute
       parts of a common scheme or plan. Accordingly, it is appropriate for
       the State to charge the counts together as part of a single complaint.
       While some prejudice may result to the Defendant to try these two
       counts together, the Court finds that the emotional burden placed
       upon the minor alleged victims having to testify on two separate
       occasions outweighs any prejudice to the Defendant.              The
       Defendant’s Motion to Sever is denied.

       On appeal, Contreras contends “[t]he district court did not explain why the

charges against [him] were a common scheme or plan.” The State preliminarily

responds that the severance motion was untimely. The State asks us to affirm the

district court’s denial of the motion on this alternate ground. See DeVoss v. State,

648 N.W.2d 56, 62 (Iowa 2002) (allowing affirmance of district court’s ruling on any

valid alternative ground supported by the record and raised before the court). We

begin and end with that contention.

       Iowa Rule of Criminal Procedure 2.11(4) states most motions “shall be filed

when the grounds . . . reasonably appear but no later than 40 days after

arraignment.” The rule further states a defendant’s failure to meet the deadline

“shall constitute waiver . . . , but the court, for good cause shown, may grant relief

from such waiver.” Iowa R. Crim. P. 2.11(3).

       The supreme court granted relief from the rule in the wake of the COVID-

19 pandemic. Of particular note is paragraph 14 of an amended November 24,

2020 supervisory order. See Iowa Supreme Ct. Supervisory Order, In the Matter

of Ongoing Preparation for Coronavirus/COVID-19 Impact on Court Services ¶ 14

(Nov. 30, 2020). That paragraph extended the deadlines for filing pretrial motions
                                           4


until thirty days before trial for any case in which arraignment occurred before

February 1, 2021. Id.

       Contreras was arraigned on August 13, 2020, and filed his severance

motion on July 13, 2021. Trial began on August 3, 2021. Even with the benefit of

the supreme court’s extension, Contreras’ motion was untimely.

       As the State notes, Contreras “made no attempt to show good cause for the

untimely motion, nor did [he] ever seek a continuance of the due date for the

motion.” We agree. While Contreras claimed “recently conducted” depositions

made apparent that “the events in question allegedly occurred on separate dates,

at different locations, and with two different alleged victims,” Contreras did not

require deposition testimony to discern those facts, which were apparent from the

trial information. Given the untimeliness of the severance motion, we conclude the

district court appropriately denied it.1

II.    Jury Instruction—Plain Error

       Contreras challenges his trial attorney’s failure to request “a stock jury

instruction about deciding multiple counts separately.” He acknowledges we can

no longer hear ineffective-assistance-of-counsel claims on direct appeal, and he

acknowledges “there is no plain error rule in Iowa.” See State v. Treptow, 960

N.W.2d 98, 109 (Iowa 2021) (“We have repeatedly rejected plain error review and

will not adopt it now.”). He nonetheless asks us to adopt and apply a plain-error

standard.   We are not at liberty to overrule supreme court precedent.         See



1In any event, we discern no abuse of discretion in the district court’s application
of the severance rule. See Iowa R. Civ. P. 2.6(1); State v. Romer, 832 N.W.2d
169, 174 (Iowa 2013) (setting forth standard of review).
                                          5


Bomgaars v. State, 967 N.W.2d 41, 48 n.4 (Iowa 2021). Accordingly, we decline

Contreras’ invitation to review counsel’s failure to request the instruction.

III.   Consecutive Sentences

       Contreras contends the district court failed to “give adequate reasons for

imposing consecutive sentences.” See State v. Hill, 878 N.W.2d 269, 273 (Iowa

2016) (“Iowa Rule of Criminal Procedure 2.23(3)(d) requires the district court to

‘state on the record its reason for selecting the particular sentence,’” including a

decision to impose consecutive sentences.). To the contrary, the court stated:

              The Court’s going to find that these two sentences of
       incarceration should be ordered to be served consecutively to each
       other based upon the separate and serious nature of the offenses
       involved and that there were two separate victims, at two separate
       and distinct times, and to require a lesser sentence would promote
       disrespect for the law and these circumstances in addition to the prior
       factors discussed.
              ....
              The Court believes that the foregoing sentence imposed
       provides for the maximum opportunity for the defendant’s
       rehabilitation while also protecting the community from further
       offenses by the defendant or others. The Court has considered the
       defendant’s age, defendant’s prior record, the nature of the offense
       committed, the contents of the presentence investigation, as well as
       the comments of the victims and the victim impact statements in
       reaching this conclusion, and again the sentences are ordered to be
       served consecutively based upon the separate and serious nature of
       the offenses involved.

We discern no abuse of discretion in the court’s statement of reasons supporting

the imposition of consecutive sentences. State v. August, 589 N.W.2d 740, 744

(Iowa 1999) (setting forth standard of review).

       AFFIRMED.